   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 1 of 20 PageID #: 42



                                                                           FILED: 9/9/2019 8:47 AM
                                                                           David Trantham
                                                                           Denton County District Clerk
                                                                           By: Kelly Smith, Deputy


                                  CAUSE NO. 19-8484-431
                                            ____________

 WF/TX INVESTMENTS, LLC                                   §
                                                          §    IN THE DISTRICT COURT OF
 versus                                                   §
                                                          §    DENTON COUNTY, TEXAS
 SENECA INSURANCE COMPANY, INC. and                       §
 BRIAN DEBROWSKI                                          §    _____th JUDICIAL DISTRICT


                   PLAINTIFFS’ ORIGINAL PETITION, JURY DEMAND
                          AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW WF/TX Investments, LLC (“WF/TX”), also referred to as “Plaintiff,”

complaining of Seneca Insurance Company, Inc. (“Seneca”) and Brian Debrowski (“Debrowski”),

jointly referred to as “Defendants,” and for cause of action Plaintiff respectfully shows the

following:

                               DISCOVERY CONTROL PLAN

          1.    Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil

Procedure 190.4.

                                           PARTIES

          2.    Plaintiff, WF/TX Investments, LLC (“WF/TX”), is a California limited liability

company, with its registered office in Dallas County, Texas.

          3.    Defendant, Seneca Insurance Company, Inc. (“Seneca”), is a foreign insurance

company authorized to do and doing business in the State of Texas. Plaintiff requests service of

citation upon Seneca through its agent for service of process, Mike Hicks, 2400 Lakeside Blvd.,

Suite 200, Richardson, Texas 75082-4377.


                                           EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 2 of 20 PageID #: 43


        4.     Defendant, Brian Debrowski (“Debrowski”), a person of the full age of majority,

domiciled in Dallas County, Texas. Plaintiff requests service of citation upon Debrowski at 5225

Las Colinas Blvd., W., Apt. 1083, Irving, TX 75039 and at Engle Martin & Associates, 17304

Preston Rd., Suite 975, Dallas, TX 75252-5650.

                                        JURISDICTION

        5.     The court has jurisdiction over Seneca because this defendant engages in the

business of insurance in the State of Texas and the cause of action arises out of Seneca’s business

activities in the State, including those in Denton County, Texas, with reference to this specific

case.

        6.     The court has jurisdiction over Debrowski because this Defendant engages in

adjusting claims in the State of Texas and the causes of action arise out of Debrowski’s adjusting

activities in this State, including those in Denton County, Texas, with reference to this specific

case.

                                             VENUE

        7.     Venue is proper in Denton County, Texas because the insured property is located

in Denton County, Texas, and all or a substantial part of the events giving rise to this lawsuit

occurred in Denton County, Texas. TEX. CIV. PRAC. & REM. CODE §15.002.

                                             FACTS

        8.     WF/TX is the owner of commercial property at 5810 Long Prairie Road, Flower

Mound, Texas 75028 (“the insured property”).

        9.     At all times relevant herein, including March 26, 2017, WF/TX had in full force

and effect a policy of property insurance with Seneca to provide compensation for damages

sustained by the insured property.



                                                 2


                                            EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 3 of 20 PageID #: 44


       10.       On or about March 26, 2017, the insured property sustained damages caused by

wind and hail.

       11.       On June 16, 2017, Seneca confirmed receipt of the claim for damages sustained by

the insured property on or about March 26, 2017 as a result of hail damage.

       12.       Plaintiff asserts claims for breach of contract, violation of Sections 541 and 542 of

the TEX. INS. CODE, and violations of the TEXAS DTPA.

       13.       WF/TX purchased an insurance policy issued by Seneca to provide coverage for

damages sustained by the insured property, which was in full force and effect at the time of this

damage, said policy number believed to be CMP 4801454 (“the Policy”).

       14.       Seneca, or its agent, sold this policy insuring the insured property to Plaintiff, or its

representative, representing that the Policy included wind and hailstorm coverage for the insured

property. Seneca has refused to fully compensate Plaintiff to the full extent of the coverage

currently owed to Plaintiff.

       15.       On or about March 26, 2017 the insured property sustained extensive damage

resulting from a severe storm that passed through Flower Mound, Texas.

       16.       In the aftermath of the wind and hailstorm, Plaintiff submitted claims to Seneca

under the Policy issued to provide windstorm and hail benefits to the insured property.

       17.       Seneca retained a field adjuster, Brian Debrowski (“Debrowski”), to conduct this

investigation of the amounts due under the Policy as a result of hail damage sustained by the

insured property.

       18.       Seneca retained Michelle Bogdon and/or EFI Global to participate in the

investigation of this claim. Plaintiff requested that Seneca and Debrowski provide coverage for




                                                    3


                                               EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 4 of 20 PageID #: 45


the cost to repair all damage sustained by the insured property in the wind and hail event pursuant

to the Policy.

       19.       Damaged areas of the insured property include, but are not limited to, the roof,

vents, flashings, HVAC system, roof mounted appliances, roof mounted mechanical, exterior

walls, including exterior insulation finishing system, and water damage to interiors, including

ceilings and walls.

       20.       Seneca claims that on September 26, 2017 its adjuster, Debrowski, provided the

insured with copies of the report of EFI Global regarding the roof assessment by Bogden, the

building loss damage estimate by Seneca’s estimator, John Critch, a Statement of Loss and a

request for the insured to sign a Sworn Statement of Proof of Loss in an undisputed actual cash

value of $102,501.26.

       21.       On October 27, 2017, Seneca advised that its investigation determined that the

reported hailstorm caused damages to the insured property for a total of $171,166.72 in

replacement costs, reduced by $22,665.46 in recoverable depreciation, resulting in an actual cash

value amount of $148,501.26. After Seneca subtracted the Policy deductible of $46,000.00, then

it calculated $102,501.26 in benefits due, which is the amount of the check which was tendered to

the insured.

       22.       On or about September 26, 2017, the insured received the check from Seneca in the

amount of $102,501.26.

       23.       Seneca, through its agents, Debrowski and Bodgen, conducted a substandard and

improper inspection and adjustment of the insured property, which yielded grossly inaccurate and

unrealistic assessments of the cause, extent and dollar amount of damage to the insured property.




                                                 4


                                            EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 5 of 20 PageID #: 46


       24.     Throughout the investigation of this claim, Seneca and Debrowski ignored obvious

indications of damage to the insured property for the purpose of depriving Plaintiff of benefits due

under the Seneca Policy.

       25.     Because of Defendants’ unreasonable and deceptive conduct in handling of this

claim, the insured was forced to retain attorneys and others to help in investigating the actions of

Seneca and its agents.

       26.     On October 27, 2017, Seneca received documentation submitted on behalf of the

insured by Jason Webber, Director of Commercial Sales & Operation with GP Commercial

Roofing & Construction which contained an estimate by Mr. Webber of the estimate of building

loss damages related to this hailstorm in the amount of $726,418.61.

       27.     The Webber estimate revealed that Seneca, Debrowski and their agents severely

undervalued the amount of damages sustained by the insured event, the hailstorm on or about

March 26, 2017.

       28.     Defendants acted in bad faith by ignoring obvious damages sustained by the insured

premises in the covered event (wind and hailstorm of March 26, 2017) which deprived the insured

of benefits due under the Policy by:

               a)        Failure to discover and report to the insured obvious damage on the roof
                         caused by hail;

               b)        Failure to closely inspect the roof, which if properly performed, would have
                         revealed obvious hail damage related to this event explaining continuous
                         interior leaks;

               c)        Failure to discover and report to the insured water trapped under the roof
                         which would have clearly indicated the need to replace the entire flat or
                         BUR roof;

               d)        Failure to discover and report to the insured the need to replace hail
                         damaged flashings on the flat roof which would, and do, cause continuous
                         leaking into the interior of the insured premises;

                                                  5


                                              EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 6 of 20 PageID #: 47



               e)     Failure to inspect, report and provide benefits for obvious impact damage
                      from the covered event to metal vents, roof mounted equipment, fans and
                      ventilators on the roof which would deteriorate as a result of the damages.

       29.     Upon information and belief, Seneca, acting through its representative, Michelle A.

Bogdon and/or representatives of EFI Global selected locations on the flat roof to obtain core

samples from in the areas that appeared to be undamaged, while refusing to allow taking of core

samples at areas where there was obvious hail damage, for the purpose of avoiding the discovery

of additional roof damages.

       30.     Defendants refused to pay this claim without conducting a reasonable investigation

into amounts due for damage to the rooftop metal items, including HVAC, and refused to consider

and estimate benefits due for increased cost of compliance or Code upgrades.

       31.     Defendants have made statements misrepresenting the terms and benefits of the

insurance policy and misrepresented to the insured material facts or policy provisions relating to

the coverage, including the failure to acknowledge obvious items of coverage which were damaged

by this windstorm and hail event, including without limitation, the flat roof and metal rooftop

equipment and roof penetrations which were obvious in the parapet wall of the flat roof.

       32.     Seneca and its agents directly or indirectly, made statements with respect to

insurance coverage for benefits sustained in this event which were untrue, deceptive or misleading,

including, without limitation, that the only benefits due the insured were those which Seneca

offered to pay, when evidence was clear that additional benefits were due in excess of that amount.

       33.     Seneca demanded appraisal in November, 2017 when it learned that the Plaintiff

realized that Seneca had severely underpaid benefits due Plaintiff.

       34.     The appraisal panel unanimously rejected Seneca’s position, but Seneca has refused

to pay benefits in accordance with the appraisal and Seneca’s policy.

                                                6


                                            EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 7 of 20 PageID #: 48


       35.     Seneca and its agents failed to attempt in good faith to effectuate a prompt, fair and

equitable settlement of this claim when liability had become clear.

       36.     Defendants’ misrepresentations, unreasonable delays and continued denials

constitute a breach of their statutory obligations under Chapters 541 and 542 of the TEX. INS.

CODE. Thus, the breach of the statutory duties constitutes the foundation of a breach of the

insurance contract between Seneca and Plaintiff.

       37.     Defendants’ conduct constitutes violations of the Texas Insurance Code Unfair

Settlement Practices. (TEX. INS. CODE §541.060(a)(1)) Defendants have not attempted to settle

Plaintiffs’ claim in fair manner, even though Defendants were aware of Seneca’s liability to

Plaintiff under the Policy. Specifically, Defendants have failed to timely pay Plaintiff’s coverage

due under the Policy.

       38.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair

Settlement Practices. TEX. INS. CODE §541.061(a)(2)(A).

       39.     Defendants failed to provide Plaintiff a reasonable explanation for not making the

full payment under terms of the Policy.

       40.     Defendants’ conduct constitutes a violation of the Texas Insurance Code Unfair

Settlement Practices. TEX. INS. CODE §541.060(a)(1)(4). Defendants refused to provide full

coverage to Plaintiff under the terms of the Policy. Specifically, Seneca and its agents, servants

and representatives, namely Debrowski, performed an outcome oriented investigation of Plaintiff’s

claim which resulted in a biased, unfair and inequitable evaluation of Plaintiff’s losses on the

Property.

       41.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt

Payment of Claims. TEX. INS. CODE §542.055. Defendants failed to reasonably accept or deny



                                                 7


                                            EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 8 of 20 PageID #: 49


Plaintiff’s full claim within the statutorily mandated time after receiving all necessary information

supporting the need for Seneca to provide additional benefits to Plaintiff.

       42.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt

Payment of Claims. TEX. INS. CODE §542.056. Defendants failed to meet their obligations

under the Texas Insurance Code regarding timely payment of the claim. Specifically, defendants

have delayed payment of all benefits due the insureds beyond the time allowed and Plaintiff has

not received full payment of the claim.

       43.     Defendants’ wrongful acts and omissions have forced Plaintiff to retain the

professional services of the attorneys and law firms representing Plaintiff with respect to these

causes of action.

                WF/TX IS EXEMPT FROM PROVIDING NOTICE UNDER
                        TEXAS INSURANCE CODE §542A.003

       44.     All allegations above are incorporated herein.

       45.     Texas Insurance Code §542A.003 requires notice not later than the sixty-first (61st)

before the date the claimant files an action to the person or entity to be sued providing certain

information regarding the claim.

       46.     This pre-suit notice under §542A.003(a) is not required if giving notice is

impracticable because the claimant has a reasonable basis for believing there is insufficient time

to give the pre-suit notice before the limitations period will expire.          TEX. INS. CODE

§542A.003(d)(1).

       47.     Seneca claims that it provided information to the insured reflecting the amount of

benefits which would be paid based on its investigation, $102,501.26, which was significantly less

than what the insured asserts is due, on September 26, 2017.




                                                 8


                                            EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 9 of 20 PageID #: 50


       48.     Under Texas law, a claim for breach of an insurance contract accrues and

limitations begin to run on the date that coverage is denied. See Smith v. Travelers Casualty Ins.

Co., 18-20465 (5th Cir. 2019)

       49.     Plaintiff is concerned that defendants will raise an argument that the limitations

period for filing these claims began to run on September 26, 2017 when Seneca reported that its

field adjuster, Debrowski, provided the insured with information regarding the claim in the amount

which it would pay, an amount which was substantially less than what the insured believed was

due. Plaintiff disagrees, but cannot ignore that possibility and concern.

       50.     Plaintiff is concerned that defendants will raise an argument that the payment of an

amount less than what was due the insured should be considered a denial of all other amounts

which the insured believed were due, and thus, beginning the running of the limitations period.

       51.     The limitations period applicable to this claim is two (2) years, arguably making

the expiration for the limitation period falling on or about September 26, 2019.

       52.     The insured has been engaged in the appraisal process since November 22, 2017,

which then resulted in an appraisal award on July 3, 2019.

       53.     The Policy prohibits anyone from bringing a legal action against Defendant under

commerical property coverage unless there has been full compliance with all of the terms of that

coverage. (The Policy, Form CP 01 42 03 12)

       54.     The Policy required Plaintiff to participate and cooperate in the appraisal process

requested by Seneca.

       55.     The insured was required to wait until the conclusion of the appraisal process before

bringing a legal action against Seneca under its policy.

       56.     The appraisal was completed on July 8, 2019.



                                                 9


                                            EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 10 of 20 PageID #: 51


       57.     Seneca’s policy provides that it will pay for the covered loss or damage within thirty

(30) days after receiving the Sworn Proof of Loss if the insured has complied with all of the terms

of the coverage and an appraisal award has been made.

       58.     Pursuant to the Policy, Plaintiff was required to wait thirty (30) days for receipt of

the Sworn Proof of Loss and payment of the appraisal award, which required Plaintiff to wait until

August 8, 2019 to determine if Seneca would comply with the terms of the Policy.

       59.     The sending of the sixty (60) day notice is a step to “bring a legal action” against

Seneca and, therefore, could not be sent until the thirty (30) day period for payment of the appraisal

award had expired in order to comply with all of the terms of the Policy.

       60.     At the point that Plaintiff was allowed, pursuant to the terms of the Policy, to begin

bringing a legal action against Seneca, by sending the sixty (60) day notice, there was not sixty

(60) days available before reaching the potential two year anniversary from the date that the cause

of action arose, September 26, 2019.

       61.     Undersigned counsel was retained in this matter on August 16, 2019. At that time,

there was insufficient time left to provide the sixty (60) day notice before the expiration of the

limitations period if potential arguments of Seneca are accepted. Therefore, Plaintiff is exempted

from providing the sixty (60) day notice pursuant to TEX. INS. CODE §542A.003.

       62.     If defendants are successful in proving that the cause of action accrued on

September 26, 2017, then waiting sixty (60) days to provide the statutory notice would place the

date of filing beyond the limitations period of two (2) years as noted in the Seneca policy and

Texas statutory law.




                                                 10


                                             EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 11 of 20 PageID #: 52


        63.     Nevertheless, Plaintiff has sent a sixty (60) days notice to Seneca which was

delivered to its representative on August 20, 2019. No response has been received by Plaintiff as

of the time of this filing.

                  CAUSES OF ACTION AGAINST DEFENDANT, SENECA

                                       Breach of Contract

        64.     All allegations above are incorporated herein.

        65.     Defendants are liable to Plaintiff for intentional violations of the Texas Insurance

Code, and intentional breach of the common-law duty of good faith and fair dealing. It follows

then that the breach of the statutory duties constitutes the foundation of an intentional breach of

the insurance contract between Seneca and Plaintiff.

        66.     Defendants’ failure and/or refusal to pay adequate coverage as obligated under the

terms of the Policy, and under the laws of the State of Texas, constitutes a breach of the insurance

contract with Plaintiff.

        67.     Seneca breached the insurance contract by failure to timely pay all benefits which

are due under the Policy, including, without limitation, benefits for roof damage, damage to

rooftop equipment, including, without limitation, HVAC, vents and other metallic fixtures,

compensation for necessary increased cost of construction and/or Code upgrades, electrical repairs

and continuing interior damage and subsequent patching.

       Non-Compliance with the Texas Insurance Code: Unfair Settlement Practices

        68.     All allegations above are incorporated herein.

        69.     Defendants’ conduct constitutes multiple violations of the Texas Insurance Code,

Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

actionable by TEX. INS. CODE §541.151.



                                                 11


                                            EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 12 of 20 PageID #: 53


       70.     Defendants engaged in unfair settlement practices with respect to Plaintiff’s claim

by misrepresenting to the claimant a material fact or policy provision relating to coverage at issue.

TEX. INS. CODE §541.060(a)(1).

       71.     Defendants misrepresented the Policy provisions, including, without limitation,

description of roof coverage related to “cosmetic damages” and the fact that defendants

represented that the damage to the roof at the insured property was solely “cosmetic” which would

not be covered under the Seneca policy.

       72.     Defendants misrepresented the damages sustained by the insured property by

undervaluing the cost to repair the property, underestimating the extent of the damage sustained

by the property, stating that the damages were not caused by the insured event, and misrepresented

the items of coverage to which the insured was entitled under the Policy.

       73.     Defendants engaged in the unfair settlement practice of failing to attempt in good

faith to effectuate a prompt, fair and equitable settlement of this claim to which the insurer’s

liability had become reasonably clear. TEX. INS. CODE §541.060(a)(2)(A).

       74.     Defendants refused to pay benefits for the roof which was clearly damaged by the

hailstorm event, failed to pay damages for damaged rooftop equipment, including HVAC and other

metal items, failed to provide benefits for the cost of electricians to move rooftop equipment during

repairs, and failed to provide allowances for future payments toward increased cost of construction

and/or code upgrades which were reasonably clear to be due and owing to the insured.

       75.     Defendants engaged in unfair settlement practices by failing to promptly provide

the policyholder a reasonable explanation of the basis in the Policy in relation to the facts or

applicable law, for the insurer’s partial denial of the claim or offer of a compromise settlement of

the claim.



                                                 12


                                             EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 13 of 20 PageID #: 54


            76.   Defendants’ denial of coverage for the roof and rooftop equipment, and failure to

advise of benefits due for increased cost of construction and/or code upgrades are violations of

TEX. INS. CODE §541.060(a)(3).

            77.   Defendants’ unfair settlement practice of refusing to pay Plaintiff’s full claim

without conducting a reasonable investigation constitutes an unfair method of competition and a

deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

            78.   Defendant’s failure to conduct a reasonable investigation as to benefits due for roof

damage, rooftop equipment damage, increased cost of construction or code upgrade benefits are

evidence of the failure to conduct a reasonable investigation.

            79.   Defendants’ actions as described above are unfair methods of competition and

qualify as unfair deceptive acts or practices in the business of insurance.

      Non-Compliance with the Texas Insurance Code: the Prompt Payment of Claims

            80.   All allegations above are incorporated herein.

            81.   Defendants’ conduct constitutes multiple violations of the Texas Insurance Code,

Prompt Payment of Claims, which are actionable under TEX. INS. CODE §542.060.

            82.   Defendants failed to notify Plaintiff in writing of its acceptance or rejection of the

entire claim within the applicable time constraints set out in the statute, TEX. INS. CODE

§542.056, including failure to accept responsibility for all roof damages, rooftop equipment

damages, increased cost of construction/Code upgrades, and other damages which will be proven

at trial.

            83.   Defendants’ delay in paying Plaintiff’s claim following receipt of all items,

statements, reports and forms reasonably requested and required, for longer than the amount of

time provided, constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.



                                                   13


                                               EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 14 of 20 PageID #: 55


        84.     Defendants possessed evidence, reports, and data for longer than the amount of time

set out in the statute, more than sixty (60) days, and failed to pay all benefits due, including, without

limitation, benefits for roof damage, rooftop equipment damage, interior repair damages, and other

damages which will be shown at trial, constituting violation of the non-prompt payment of claim

statute. TEX. INS. CODE §542.058(a).

                      Breach of the Duty of Good Faith and Fair Dealings

        85.     All allegations above are incorporated herein.

        86.     Seneca’s conduct constitutes a breach of the common-law duty of good faith and

fair dealing owed to an insured in insurance contracts.

                                          DTPA Violations

        87.     All allegations above are incorporated herein.

        88.     Seneca’s conduct constitutes multiple violations of the TEX. DECEPTIVE TRADE

PRACTICES ACT (“DTPA”), TEX. BUS. & COM. CODE §17.41-63. Plaintiff is a consumer of

goods and services provided by Seneca pursuant to the DTPA. Plaintiff has met all conditions

precedent to bringing this cause of action against Seneca. Specifically, Seneca’s violations of the

DTPA include, without limitation, the following matters:

                a)      By its acts, omissions, failures and conduct, Seneca has violated Sections
                        17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Seneca’s
                        violations include, without limitation:

                        1)      Unreasonable delays in the investigation, adjustment and resolution
                                of Plaintiff’s claims;

                        2)      Failure to give Plaintiff the benefit of the doubt; and,

                        3)      Failure to pay for the proper repair of Plaintiff’s Property when
                                liability had become reasonably clear, which gives Plaintiff the right
                                to recover under §17.46(b)(2).




                                                   14


                                              EXHIBIT C
  Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 15 of 20 PageID #: 56


              b)     It should have been obvious to Seneca that the extent of damages sustained
                     in this windstorm and hail event far exceeded the original estimate on which
                     it relied. Moreover, it became clear to Seneca in October, 2017 that its
                     investigation and adjustment omitted substantial damages for which
                     insurance benefits were due, but Seneca took no action to further investigate
                     this claim;

              c)     Seneca represented to Plaintiff that the Policy and Seneca’s adjusting and
                     investigative services had characteristics or benefits that they did not
                     possess, which gives Plaintiff the right to recover under §17.46(b)(5) of the
                     DTPA;

              d)     Seneca represented to Plaintiff that the Policy and Seneca’s adjusting
                     services were of a particular standard, quality or grade when they were of
                     another, in violation of §17.46(b)(7) of the DTPA;

              e)     Furthermore, Seneca advertised the Policy and adjusting services with the
                     intent not to provide them as advertised, in violation of §17.46(b)(9) of the
                     DTPA;

              f)     Seneca breached an express warranty that all damages caused by wind and
                     hail would be covered under the Policy. This breach entitles Plaintiff to
                     recover under §17.46(b)(12) and (20), and §17.50(a)(2) of the DTPA;

              g)     Seneca’s actions are unconscionable in that Seneca took advantage of
                     Plaintiff’s lack of knowledge, ability and experience in the area of insurance
                     and claims handling to a grossly unfair degree. Seneca’s unconscionable
                     conduct gives Plaintiff a right to relief under §17.50(a)(3) of the DTPA;

              h)     Seneca’s conduct, acts, omissions and failures as described in this Petition,
                     are unfair practices in the business of insurance in violation of §17.50(a)(4)
                     of the DTPA.

       89.    Each of the above-described acts, omissions and failures of Seneca is a producing

cause of Plaintiff’s damages. All of the above-described acts, omissions and failures were

committed “knowingly” and “intentionally,” as defined by the TEX. DECEPTIVE TRADE

PRACTICE ACT.

                                       KNOWLEDGE

       90.    Defendant made each of the acts described above “knowingly” as defined in the

TEX. INS. CODE and each was a producing cause of Plaintiff’s damages described herein.

                                               15


                                          EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 16 of 20 PageID #: 57


                                   WAIVER AND ESTOPPEL

        91.     Defendant waived and is estopped from asserting any coverage defenses,

conditions, exclusions or exceptions to coverage not contained in any reservation of rights letter

to Plaintiff.

                                            DAMAGES

        92.     Since this claim was made, Seneca has not properly compensated Plaintiff for all

necessary repairs and damages which are covered under the Policy. This has caused undue

hardship and burden to Plaintiff. These damages are a direct result of Defendants’ mishandling of

Plaintiff’s claim in violation of the laws set forth above.

        93.     Seneca’s failure to properly and timely provide insurance benefits to plaintiff under

the Policy have resulted in additional damages being sustained, despite taking steps to mitigate

these damages by repeatedly repairing roof leaks as they are discovered, resulting in additional

expenses and damages due to Seneca’s unreasonable delay.

        94.     Seneca and Debrowski have made false representations to Plaintiff, either

knowingly or recklessly, without knowledge of the truth. Seneca and its agents, including

Debrowski, made these false representations with the intent that Plaintiff act in accordance with

the misrepresentations. Plaintiff has relied upon these misrepresentations, including, but not

limited to those regarding coverage and the cause and scope of damages. As a result, Plaintiff has

suffered damages. Plaintiff will show that all of the aforementioned acts, taking together or

singularly, constitute the producing causes of damages sustained. These acts and omissions, as

well as the conduct of Seneca, Debrowski and their agents have caused Plaintiff’s damages, which

include, without limitation, cost of all necessary repairs and damage to Plaintiff’s property,

including, without limitation, roof and interior damage, rooftop metal appliances, Code upgrades



                                                  16


                                             EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 17 of 20 PageID #: 58


and electrical damage, investigative and engineering services necessary to perform the

investigation to assure that Seneca comply with its contract, costs of the appraisal process,

including appraiser and Umpire fees, and other related expenses.

       95.     For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff’s

bargain, which is the full amount of Plaintiff’s claim, damages, repairs, consequential damages,

investigative and professional costs to perform the investigation to determine the full amount of

damages that were omitted by Seneca, continuing cost to mitigate damages, together with

attorney’s fees incurred to regain the benefit of the bargain.

       96.     The unpaid damage to Plaintiff’s property is currently estimated at $763,838.82.

       97.     Defendants failed to advise Plaintiff of its entitlement to benefits for Code upgrades

likely necessary for proper roof repairs, along with repairs for rooftop equipment such as HVAC

and ventilation equipment.

       98.     For non-compliance with the DTPA and TEX. INS. CODE, Unfair Settlement

Practices, Plaintiff is entitled to actual damages, which includes the omission of the benefits owed

pursuant to the Policy, court costs, investigation expenses and attorney’s fees. For knowingly

intentional conduct of the acts described above, Plaintiff requests three times its actual damages.

TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE §17.50(B)(1).

       99.     For non-compliance with TEX. INS. CODE, Prompt Payment of Claims, Plaintiff

is entitled to recover the amount of its claim, plus an 18% per year, as well as pre-judgment interest

on the amount of the claim. In addition, Plaintiff is entitled to recover simple interest on the

amount of the claim as damages each year by adding 5% to the interest rate determined under

§304.003 Finance Code accruing on the date the claim was required to be paid. TEX. INS. CODE

§542.060(a) & (c).



                                                 17


                                             EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 18 of 20 PageID #: 59


       100.    For breach of common law duty of good faith and fair dealing, Plaintiff is entitled

to compensatory damages, including all forms of loss resulting from Defendants’ breach of their

duties, such as additional costs, losses due to non-payment of money Seneca owed, and exemplary

damages.

       101.    Defendants’ breach of the common law duty of good faith and fair dealing was

committed intentionally, with a conscious indifference to Plaintiff’s rights and welfare, and with

“malice” and/or “gross negligence” as those terms are defined in Chapter 41 of the TEX. CIV.

PRACTICES & REMEDIES CODE. Plaintiff seeks the recovery of exemplary damages in an

amount determined by the finder of fact sufficient to punish Defendants for their wrongful conduct

and to set an example to deter Defendant and others from committing similar acts in the future.

       102.    For the prosecution and collection of this claim, Plaintiff has been compelled to

engage the services of attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

TEX. CIVIL PRACTICES & REMEDIES CODE, §541 and §542 of the TEX. INS. CODE, and

§17.50 of the DTPA, Plaintiff is entitled to recover the sum for the reasonable and necessary

services of Plaintiff’s attorneys in the preparation and trial of this action including any appeals to

the Court of Appeals and/or the Supreme Court of Texas.

       103.    As required by Rule 47(b) of the TEX. RULES OF CIV. PROCEDURE, Plaintiff’s

counsel states that the damages sought are in an amount within the jurisdictional limits of this

Court. As required by Rule 47(c)(3) of the TEX. RULES OF CIV. PROCEDURE, Plaintiff’s

counsel states that Plaintiff seeks only monetary relief of an amount over $1,000,000, including

damages of any kind, penalties, costs, expenses, pre-judgment interest and attorney’s fees. A jury

will ultimately determine the monetary relief awarded, however, Plaintiff also seeks pre-judgment

and post-judgment interest at the highest legal rate.



                                                 18


                                             EXHIBIT C
   Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 19 of 20 PageID #: 60


                                REQUEST FOR DISCLOSURES

       104.    Under TEX. RULES OF CIV. PROCEDURE 190 and 194, Plaintiff requests that

Defendants disclose within 50 days from the date this request is served, the information or material

described in Rules 190.2(b)(6) and 194.2.

                                         JURY DEMAND

       105.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried

before a jury consisting of citizens residing in Denton County, Texas. Plaintiff hereby tenders the

appropriate jury fee.

                                             PRAYER

       Plaintiff prays that Defendants, Seneca Insurance Company, Inc. and Brian Debrowski, be

cited and served to appear, and that upon trial hereof, Plaintiff, WF/TX Investments, LLC, recover

from Defendants, Seneca Insurance Company and Brian Debrowski, such sums as would

reasonably and justly compensate Plaintiff in accordance with the rules of law and procedure, as

to actual, consequential and treble damages under the TEX. INS. CODE and TEX. DECEPTIVE

TRADE PRACTICES ACT, and all punitive, additional and exemplary damages as may be found.

In addition, Plaintiff requests the award of attorney’s fees incurred in this matter for the

prosecution, trial and any appeal of this case, for all costs of Court expended on Plaintiff’s behalf,

for all costs of investigation and appraisal expended by Plaintiff, for pre-judgment and post-

judgment interest as allowed by law, and for any other and further relief at law or equity to which




                                                 19


                                             EXHIBIT C
Case 4:19-cv-00751-SDJ Document 2 Filed 10/15/19 Page 20 of 20 PageID #: 61




     Plaintiff, WF/TX Investment, LLC, may show they are justly entitled.

                                         Respectfully submitted,


                                         ____________________________________________
                                         EDWARD F. DOWNING, III (Tx. Bar #00785473)
                                         Gauthier Murphy & Houghtaling LLC
                                         3500 North Hullen Street
                                         Metairie, LA 70002
                                         Telephone: (504) 456-8600
                                         Facsimile: (504) 456-8624
                                         Email: ed@gmhatlaw.com; pam@gmhatlaw.com




                                                   20
                                          EXHIBIT C
